Case: 12-30914       Document: 00512199243         Page: 1     Date Filed: 04/05/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            April 5, 2013
                                     No. 12-30914
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

PEDRO WARDELL BROWN,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:96-CR-100-1


Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Pedro Wardell Brown, federal prisoner # 25032-034, appeals the denial of
a motion to reconsider the denial of motion for a sentence reduction under 18
U.S.C. § 3582(c)(2). The Government has filed a brief on the merits and does not
suggest that the denial of § 3582(c)(2) relief is not properly before us; thus, we
address the merits of Brown’s arguments. See United States v. Martinez, 496
F.3d 387, 388-89 (5th Cir. 2007).



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30914     Document: 00512199243      Page: 2    Date Filed: 04/05/2013

                                  No. 12-30914

      Brown argues that the denial of the motion has resulted in an above-
guidelines sentence, because he was initially sentenced within the Sentencing
Guidelines, but his sentence is now above the revised Guidelines. He contends
that the district court clearly erred by ignoring his lack of violent infractions in
prison, his educational accomplishments, his close family ties, and the fact that
his criminal history category over-represents the seriousness of his prior
offenses. We review the district court’s decision for abuse of discretion. See
United States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009).
      The district court determined that Brown was eligible for a reduction in
sentence based on Amendment 750 of the Sentencing Guidelines; however, the
court concluded that a reduction was not appropriate in light of the 18 U.S.C.
§ 3553(a) factors, Brown’s prior criminal history, his violent conduct during his
arrest, the facts surrounding his conviction, and the fact that his sentence has
already been reduced pursuant to a prior § 3582(c)(2) motion. See Dillon v.
United States, 130 S. Ct. 2683, 2691 (2010). Brown has failed to show that the
district court abused its discretion in denying his § 3582(c)(2) motion. See
Evans, 587 F.3d at 672.
      AFFIRMED.




                                         2